DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the motion constraining elements are located along the protective sheath with the limitation “integrated in or secured to said flexing sheath, corresponding to respectively each of both lateral sides of each of said proximal interphalangeal joint and said distal interphalangeal joint of said human finger”, since the locations of the elements are in relation to human anatomy and not the sheath structure. 

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the constraining elements location is on the lateral side in the limitation “wherein each motion constraining element covers a lateral side of the flexible sheath at a location corresponding to said interphalangeal joint, when the flexible sheath is worn around said human finger”. What location on the sheath would correspond to the human interphalangeal joint? There are multiple interphalangeal joints along a user’s hands, making the limitation even more indefinite as to what location on the lateral side of the sheath this would be.

Claim 16, 18-21,  and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “each motion constraining element” in lines 15 and 18, are different than “each motion constraining element” recited in line 10 of claim 16. Are you referring to the same constraining elements or different elements. Further, claim 16 recites “at least one motion constraining element” is this one of “each motion constraining element” or a different constraining element. In line 20 it is unclear what “said at least one motion constraining element” is referring to, there is no antecedent basis for this limitation in the claim and it is unclear if this is referring to an already recited element or is this an additional element? Additionally, in lines 18-19 it is unclear what “the motion constraining element” is referring to, there is no antecedent basis for this limitation in the claim and it is unclear if this is referring to an already recited element or is this an additional element? It is unclear how many motion constraining elements are being claimed and how each termed element relates to each other and “at least four motion containing element” of line 7. Further, it is unclear in claim 18 how “two of said motion constraining elements” (lines 1 and 4) relate to all the recited constraining elements recited in claim 16. In claims 19 and 21 it is unclear if “each motion constraining element” are additional motion constraining elements or do they relate to one of the “each motion constraining element” of claim 16? In claim 20 it is unclear what “said motion constraining element” is referring to, is this referring to “at least one motion constraining element” of claim 16 or is this referring to another of the recited constraining elements? 

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 

Claim 18 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many constraining elements are being claimed two or four. It is unclear if the limitation “two of said motion constraining elements” as recited twice in the claim are referring to the same elements or different elements. Do the two elements need to cover the proximal joint, the distal joint, or both? Further, it is unclear where the elements are located on the sheath since they are claimed not in relation to the sheath, but to the anatomy of a human finger.

Claim 19 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the constraining elements are secured to the flexible sheath in a first and second region, since both the first and second regions have been defined by a position corresponding to the human anatomy of a finger. What region on the sheath would correspond to “said first phalanx” and what region on the sheath would corresponding to “said second phalanx”?

Claim 21 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear where the constraining elements form a cross located on the sheath, since the location is based not on the sheath structure but on the anatomy of a human finger. 

Claim 23 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what positions of the sheath are required to read on “on the frontal/dorsal side of the flexible sheath corresponding to a positon of the shaft of the first/second phalanx to a position on the dorsal/frontal side of the flexible sheath corresponding to a position of the shaft of the second/first phalanx”, since the location is not recited in terms of the sheath structure but in relation to the anatomy of a human finger. 

Claim 23 recites the limitation "the phalanx" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.

Claim 23 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “the 

Claim 24 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “that lateral side” is referring to should this be “the lateral side” or it this referring to an additional lateral side of the flexible sheath? Further, it is unclear how the third elongate element extends along the flexible sheath since the location is based upon the anatomy of a human finger and not based upon the sheath structure.

Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what is being claimed of the four motion constraining elements, since claim 16 requires that a sheath has four motion constraining element, while claim 27 details that one of the four constraining elements are integrated or secured to each flexible sheath. How can you have a protective device of claim 16 being a sheath with four elements and then a plurality of flexible sheaths with one of the four constraining elements. It is unclear how the sheath and the four elements of claim 16 relate to the glove, constraining elements, and sheaths of claim 27.

Claim 28 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Claim 29 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the ulnar side of the connective textile” and “the dorsal side of the connective textile” would be. There is no antecedent basis for these limitations in the claim. The only mention of the ulnar and dorsal in relation to the anatomy of a human hand and not in relation to the connective textile and/or glove.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.\


Claim 27 and the claims that depend therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the Claim 27 details that “the at least four motion constraining elements being integrated in each of each of the flexible sheaths”, however, claim 16 from which claim 27 depends details a flexible sheath with four constraining elements.  How can the four elements be required in one sheath in claim 16 and then dived into a plurality of sheaths in claim 27? Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 16 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “at least four motion constraining elements, integrated in or secured to said flexible sheath, corresponding to respectively each of both lateral sides of each of said proximal interphalangeal joint and said distal interphalangeal joint of said human finger”  and “wherein said motion constraining elements corresponding to the distal interphalangeal joint and said motion constraining elements corresponding to the proximal interphalangeal joint are distinct and separate elements having different points of engagement on the flexible sheath” should include the language .

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 18 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein two of said motion constraining elements respectively cover each lateral side of the flexible sheath at opposite lateral locations of said proximal interphalangeal joint” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to avoid claiming a human joint.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 19 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein each motion constraining element is secured to the flexible sheath in a first region corresponding to a position of the shaft of said first phalanx” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to avoid claiming a human joint.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 23 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein a first elongate element of said at least two elongate elements extend from a position on the frontal side of the flexible sheath corresponding to a position of the shaft of the first phalanx to a position on the dorsal side of the flexible sheath corresponding to a position of the shaft of the second phalanx” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to avoid claiming a human joint.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 24 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a third elongate element that extends from a position on the lateral side of the flexible sheath corresponding to the position of the shaft of the first phalanx to a position on that lateral side of the flexible sheath corresponding to the position of the shaft of the second phalanx” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to avoid claiming a human joint.


Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 28 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side” should include the language “configured to”, “adapted to”, “dimensioned to”, “when worn” or other similar language to avoid claiming a human joint.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18-19, 21-23 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Homer (US 2008/0271219).
In regard to claim 16, Homer teaches a protective device for protecting a proximal interphalangeal joint and a distal interphalangeal joint of a human finger (paragraphs 0020-


    PNG
    media_image1.png
    702
    481
    media_image1.png
    Greyscale






 	In regard to claim 19, Homer teaches wherein each motion constraining element is secured to the flexible sheath in a first region corresponding to a position of the shaft of said first phalanx and wherein the motion constraining element is secured to the flexible sheath in a second region corresponding to a position of the shaft of said second phalanx, when the flexible sheath is worn around said human finger (see figures 1, 2 and annotated figure 7 above).  

 	In regard to claim 21, Homer teaches wherein each motion constraining element comprises at least two elongate elements fastened to or integrated in the flexible sheath, wherein the at least two elongate elements intersect to form a cross where an axis of rotation of the interphalangeal joint intersects the flexible sheath, when worn on the human finger (see cross formed from restraining elements as annotated in figure 7 above and shown as placed on figures in figures 1 and 7 detailing crosses). 
 

  

    PNG
    media_image2.png
    233
    563
    media_image2.png
    Greyscale


 	In regard to claim 23, Homer teaches wherein a first elongate element of said at least two elongate elements extends from a position on the frontal side of the flexible sheath corresponding to a position of the shaft of the first phalanx to a position on the dorsal side of the flexible sheath corresponding to a position of the shaft of the second phalanx, and wherein a second elongate element of the two elongate elements extends from a position on the dorsal side of the flexible sheath corresponding to the position of the shaft of the phalanx to a position on the frontal side of the flexible sheath corresponding to the Atty. Docket: 19828.375 9/11position of the shaft of the second phalanx, when the flexible sheath is worn on the human finger (see annotated figure 7 above in view of cross along first and second phalanx in figures 1 and 3).  

 	In regard to claim 27, Homer teaches  wherein said protective device is a glove for wearing on a human hand (paragraphs 0020-0021 and 0031), comprising a plurality of flexible sheaths for wearing around a plurality of corresponding human fingers of the human hand (paragraph 0022), at least one of the at least four motion constraining elements being integrated in each or secured to each of the flexible sheaths (paragraph 0022), in which bases of the . 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Kowalsky (US 2017/0239553).
 	Homer teaches a reinforced glove as described above in claims 16 and 19. However, Homer fails to teach aid flexible sheath is a structure for enveloping the human finger in a close-fitting manner, such as to exert a compressive force on the human finger when said flexible sheath is worn around said human finger and wherein the flexible sheath comprises at least two annular elastic structures for exerting a compressive force on the human body around the shaft of respectively said first phalanx and said second phalanx, when worn around said human finger, and wherein said motion constraining element is secured to said at least two annular elastic structures.  
 	In regard to claim 17, Kowalsky teaches an athletic support glove with a flexible sheath for enveloping the human finger in a close-fitting manner, such as to exert a compressive force on the human finger when said flexible sheath is worn around said human finger (see figure 1 and paragraph 0020).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Homer with the elastic material to fit close to a user’s hand as taught by Kowalsky, since Homer teaches an athletic glove (paragraph 003), which made from an elastic material that conforms to the user’s hand would provide a glove that allows for hand movement more effectively than a bulky glove during athletic activities. 

 	In regard to claim 20, Kowalsky teaches a glove having a flexible sheath comprising at least two annular elastic structures (see annular bands 57, 57: figure 1) for exerting a compressive force on the human body around the shaft of respectively said first phalanx and said second phalanx (paragraph 0021), when worn around said human finger, and wherein said motion constraining element is secured to said at least two annular elastic structures (see 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Homer with the annular elastic bands attached to motion constraining elements of Kowalsky, since the annular elastic bands attached to the motion constraining elements of Homer would provide an reinforced support structure that provides enhanced support around the entire circumference of the finger while still allowing for the user’s fingers to bend (see paragraph 0021 of Kowalsky). 

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer (US 2008/0271219) in view of Homer (US 2008/0271219).
 	Homer teaches a glove reinforcement as described above in claim 16. However, Homer fails to teach in the embodiment of Figures 6 and 7 with the reinforcement bands added to the glove, the glove having an opening for exposing an interphalangeal joint. 
 	In regard to claim 25, Homer teaches another embodiment of the invention with openings for exposing an interphalangeal joint of a user’s hand (see figure 8), however, this embodiment is not provided with applied reinforcement bands (paragraph 0033). 
	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove reinforcement of Homer with the glove having an opening along an interphalangeal joint as taught by Homer (figure 8), since the glove of Homer (figures 6-7) provided with an opening along an interphalangeal joint would teach a glove with reinforcements to support the user’s joints without restricting finger articulation or feel (see paragraph 0033).

Claims 26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Fabry (US 5,517,694).
Homer teaches a reinforced glove as described above in claim 16 above. However, Homer fails to teach wherein said flexible sheath comprises an opening for exposing a fingertip of said human finger when said flexible sheath is worn on said human finger and herein said glove comprises a wristband for enclosing a wrist of said human hand, wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side andAtty. Docket: 19828.375 10/11 wherein said connective textile extends along a radial side of said human hand, around a base of the thumb of said human hand, to connect to said wristband at the radial side, when said glove is worn.  
 	In regard to claim 26, Fabry teaches a glove (glove: 10) with a flexible sheath comprising an opening for exposing a fingertip of said human finger when said flexible sheath is worn on said human finger (see openings in sheaths 20, 22, 24, 26 and 28 as illustrated in figures 1, 3 and 4: column 2, lines 50-53, which teaches that the finger-coverings can be full-finger portions, of half-finger portions as desired).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Homer with the teaching that flexible sheaths of gloves can have openings exposing the user’s fingertips or full-finger portions as taught by Fabry, since the glove of Homer provide with openings in the flexible sheaths instead of full-finger sheaths would provide a glove that is cooler, lighter weight, and allows for greater ease of stretching of the fingers during wear.

 	In regard to claim 28, Fabry teaches a glove comprises a wristband (wrist cuff: 34) for enclosing a wrist of said human hand (see figure 1 vs. figure 3), wherein said connective textile extends along an ulnar side of the human hand to connect to the wristband at the ulnar side (see figures 1-4) andAtty. Docket: 19828.375 10/11 wherein said connective textile extends along a radial side of said human hand, around a base of the thumb of said human hand (figures 1-4), to connect to said wristband at the radial side, when said glove is worn (see figures 1-4).  
.


Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Homer in view of Bevier (US 2012/0030856).
 	Homer teaches a reinforced glove as described above in claims 16 and 27. Further, Homer teaches wherein one of the plurality of flexible sheaths is adapted for wearing around a thumb of said human hand (paragraph 0022), wherein another of said plurality of flexible sheaths is adapted for wearing around a forefinger of said human hand. (paragraph 0022). However, Homer fails to teach wherein said connective textile comprises a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing around the forefinger such that said gusset is stretched to a taut condition when the thumb is fully extended, when said glove is worn.
 	In regard to claim 30, Bevier teaches a glove with a gusset connecting the flexible sheath for wearing around the thumb to the flexible sheath for wearing around the forefinger such that said gusset is stretched to a taut condition when the thumb is fully extended, when said glove is worn (Figures 7-10 and paragraph 0032).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the reinforced glove of Homer with the gusset of Bevier, since the glove of Homer provided with a gusset between the forefinger sheath and the thumb sheath would provide a glove that allows for ease of movement between of the thumb and forefinger while conforming to the user’s hand limiting bulk of the glove when not stretched (see paragraph 0032 of Bevier).

Allowable Subject Matter
Claims 24 and 29 are allowed over prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Eugene (US 2014/0304886) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732